Citation Nr: 0203783	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for psychiatric 
disability.

(The issues of entitlement to service connection for 
psychiatric disability and service connection for Valium 
dependence on a secondary basis will be addressed in a later 
decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1973.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Nashville, Tennessee.  In May 2000, the veteran was afforded 
a personal hearing before a hearing officer at the RO.  He 
was subsequently afforded a personal hearing before the 
undersigned Member of the Board in October 2001.  Transcripts 
of the hearings have been associated with the claims folder.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.

2.  In an unappealed rating decision dated in October 1979, 
the RO denied service connection for a nervous condition.

3.  The evidence submitted subsequent to the October 1979 
rating decision includes evidence which is not duplicative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a nervous condition was 
denied in an unappealed rating decision dated in October 1979 
on the basis that no psychiatric disability was present 
during service.  Notice of the decision was mailed to the 
veteran in November 1979.  The RO appears to have reopened 
the veteran's claim for service connection for a nervous 
condition based upon new and material evidence received since 
the October 1979 decision, and to have considered the claim 
on a de novo basis; however, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

In the October 1979 rating decision, the RO considered 
service medical records.  They show that his psychiatric 
condition was found to be normal on the enlistment 
examination.  He was seen in October 1970 for complaints of 
breathing difficulty.  He indicated that the problem started 
when he started taking "speed pills" in Korea.  The 
examination was negative.  The impression was functioning 
disorder.  

The veteran underwent an annual examination in 1971.  At that 
time, he gave a history of depression, excessive worry, and 
nervous trouble.  He was noted to have been taking Librium 
for the past 10 months for nervousness and depression.  
However, on examination, his psychiatric condition was noted 
be normal.  Subsequent examinations conducted in June 1972 
and January 1973 also indicated that his psychiatric 
condition was normal. 

Since the October 1979 rating decision, additional service 
medical records have been associated with the claims file.  
The evidence consists of a February 1973 dental medical 
history (POMA Form 525) that indicates that the veteran was 
taking Valium for "nerves."  Post-service VA and non-VA 
medical records have also been obtained.  Treatment records 
from Ira Potter, M.D., dated from August 1981 to November 
1998, show the veteran received ongoing treatment for a 
psychiatric disability to include a chronic anxiety disorder 
and depression.  The veteran also submitted statements in 
which friends and family members attested that he had been 
taking Valium since 1970 for a nervous condition.

The above-cited evidence is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, since the 
above evidence suggests that the veteran has an acquired 
psychiatric disability that is related to his military 
service, it is material.  As such, the veteran's claim is 
reopened.  38 C.F.R. § 3.156(a).

The Board is undertaking additional development with respect 
to the veteran's reopened claim for service connection for 
psychiatric disability and his claim for service connection 
for valium dependence on a secondary basis pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for psychiatric disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.



? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

